Citation Nr: 0928569	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002), to include 
whether there was clear and unmistakable error in an April 
1964 rating decision which denied entitlement to service 
connection for a nervous disorder.

4.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1945 to 
June 1962.  He was a prisoner of war of the German government 
from September 1944 to May 1945.  He died in July 1978.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The case was remanded in May 2007 
for further development.  They are again before the Board for 
appellate review.

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in March 2007.  A copy of the 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board acknowledges that the May 2007 Board decision 
styled an issue as entitlement to dependency educational 
assistance under 38 U.S.C. Chapter 35.  To be awarded that 
benefit under the law, however, requires that the appellant 
be entitled to either service connection for the cause of the 
Veteran's death, or dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  Hence, the issue has been 
restyled to reflect the actual benefit sought on appeal.  

The issue of entitlement to dependency and indemnity 
compensation pursuant to   38 U.S.C.A. § 1318 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An August 1978 rating decision denied entitlement to 
service connection for the cause of the Veteran's death.  In 
absence of a timely appeal, that decision is final.

2.  The evidence submitted since the August 1978 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the Veteran's death, and raises a 
reasonable possibility of substantiating that claim.

3.  The Certificate of Death indicates the Veteran died in 
July 1978 due to acute pulmonary edema, due to pulmonary 
embolism, due to bronchogenic carcinoma.  Chronic 
schizophrenia was listed as a significant condition 
contributing to death, but not related to the cause of death.  

4.  An autopsy was performed showing that the terminal cause 
of death to be a massive pulmonary embolism originating from 
the iliac vein thrombosis.

5.  The April 1964 rating decision was not based on the 
evidence then of record and the extant law and it did not 
constitute a reasonable exercise of rating judgment.

6.  Schizophrenia was presumptively incurred in-service.

7.  At the time of his death the Veteran was service 
connected for schizophrenia, residuals of fracture of the 
right pelvis and femur, and residuals of fracture of the 
second right rib. 

8.  A service-connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  The August 1978 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 
(2008).

2.  The April 1964 rating decision that denied entitlement to 
service connection for a nervous disorder was clearly and 
unmistakably erroneous.  1945 Schedule for Rating 
Disabilities, Diagnostic Code 9203 (1957); 38 C.F.R. § 3.105 
(2008).

3.  The Veteran's death was not from a disability due to a 
disease or an injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1310, 1318, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.22, 3.303, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in September 2004 and November 2004 of the information 
and evidence needed to substantiate and complete her claims.  
With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided 
this information in the November 2004 correspondence.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claim 
on appeal.  Specifically, VA did not inform the appellant of 
how an effective date is assigned until April 2008.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310.  The Court held that, because the 
RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his death.  Id. at 352-53.  Hupp 
notice was provided in January 2009.

The claims were readjudicated in May 2009, after full VCAA 
notice was provided.

Where there is a timing defect in a case, to include where 
the appealed rating action precedes any VCAA notice, VA may 
cure a timing defect through compliance with proper remedial 
measures, such as the issuance of fully compliant VCAA 
notification followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. Cir. 
2006).  As the claims were readjudicated after proper notice 
was provided to the Veteran, the timing defects have been 
cured.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an 
opportunity for a hearing.  The evidence shows that any VA 
error in notifying or assisting the appellant does not 
reasonably affect the fairness of this adjudication.  Indeed, 
the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Background

The appellant contends that the Veteran's nonservice-
connected schizophrenia was a contributory factor in his 
acute pulmonary edema, which was the primary cause of death.
 
The Certificate of Death indicates the Veteran died in July 
1978 due to acute pulmonary edema, due to a pulmonary 
embolism, due to bronchogenic carcinoma.  Chronic 
schizophrenia was listed as a significant condition 
contributing to death but not related to the cause of death.  
An autopsy was performed.  The results showed that sections 
of the lung tumor had a primary adenocarcinoma.  The terminal 
cause of death was a result of a massive pulmonary embolism 
originating from the iliac vein thrombosis.  No metastatic 
tumor in the brain was found. 
 
As discussed below, at the time of his death the Veteran was 
service connected for schizophrenia, residuals of fracture of 
the right pelvis and femur, and residuals of fracture of the 
second right rib.

In 1978, the Veteran developed a large lump on the right side 
of his neck, which was eventually determined to be squamous 
cell carcinoma.  The physicians also believed that he had a 
cerebral metastasis, but the autopsy ruled out this theory.  
He passed away in July 1978 from a massive pulmonary 
embolism.

In May 2007, the Board remanded the appellant's claims to 
determine whether schizophrenia was related to the Veteran's 
cause of death.  An April 2009 opinion from an oncologist 
noted that the autopsy revealed bronchogenic carcinoma of the 
lung with metastases to the lymph nodes of the neck.  He 
opined that it is less likely than not that schizophrenia had 
any link or relation to the carcinoma because there is no 
credible scientific evidence that schizophrenia had a direct 
causal relationship with any malignancy, including cancer of 
the lungs.  He also stated that there was no schizophrenia-
related acceleration of any malignancy including bronchogenic 
carcinoma.

A psychologist also reviewed the file and noted that he 
believed the Veteran's schizophrenia was compensably 
disabling within a year after his retirement, but he did not 
believe that schizophrenia was at least as likely as not a 
disease which contributed substantially or materially to 
cause death.

Analysis
 
The Board has reviewed all the evidence in the claims file, 
which includes service treatment records, VA medical records, 
and private medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and material evidence

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant was originally denied entitlement to service 
connection for the cause of the Veteran's death because she 
did not show an etiological relationship between the 
Veteran's service-connected disorders and death.  See August 
1978 rating decision.  Therefore, for evidence to be new and 
material, it must reveal that the Veteran's service-connected 
disorders were related to his death.

In April 2009, an opinion by a VA psychologist was submitted, 
stating that the Veteran developed schizophrenia to a 
compensable degree within one year after retirement.  The 
Board finds that this qualifies as new and material evidence 
because it shows that schizophrenia was presumptively 
incurred during service.  As schizophrenia was named on the 
death certificate as a contributory cause, then this raises a 
question as to whether schizophrenia was materially related 
to the Veteran's death.  Thus, this evidence qualifies as new 
and material, and the claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for cause of the Veteran's 
death

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  
After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was not service connected for any pulmonary disease 
which would have led to the immediate cause of death, i.e., 
acute pulmonary edema.  Although the record shows that the 
Veteran's schizophrenia was presumptively incurred in 
service, and while this disorder was listed as a significant 
condition contributing to death, it was not related to the 
cause of death,, and the preponderance of the evidence is 
against any suggestion that schizophrenia contributed 
substantially or materially to the cause of death, that it 
combined to cause death, nor did it aid or lend assistance to 
the production of death.   Indeed, the record contains two 
competent opinions stating that schizophrenia had no 
connection whatsoever to the Veteran's cause of death.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's many years of 
honorable and faithful service to the United States.  The 
Board, however, is obligated to decide cases based on the law 
and the evidence, and not on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).
 
The Board also considered the appellant's sincerely held 
belief that the Veteran's schizophrenia caused his death.  
Her lay opinion, however, is not competent evidence upon 
which to establish entitlement to the benefit sought on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Entitlement to dependency and indemnity compensation
 
Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2008).

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason was not in receipt 
of but would have been entitled to receive compensation, at 
the time of death for service-connected disabilities rated 
totally disabling.  The service-connected disabilities must 
have either been continuously rated totally disabling for 10 
or more years immediately preceding death; continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service; or the veteran must 
have been a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The 
total rating may be schedular or based on unemployability.  
Id.

In reviewing the record to determine the appellant's 
entitlement to dependency and indemnity compensation, the 
Board finds that the April 1964 rating decision was clearly 
and unmistakably erroneous in denying entitlement to service 
connection for schizophrenia.  As such, the April 1964 rating 
decision is not final.  Thus, the Board will address sua 
sponte a claim for clear and unmistakable error regarding the 
April 1964 decision denying entitlement to service connection 
for a nervous condition (paranoid schizophrenia).  See 38 
C.F.R. § 3.105(a).

The available record shows that in December 1963 the Veteran 
claimed entitlement to service connection for a "nervous 
condition" and paranoid schizophrenia.  That claim was 
denied in an April 1964 rating decision.

The Veteran retired from the military in June 1962.  The 
record shows that he was diagnosed in May 1963, less than one 
year thereafter, with a paranoid type schizophrenic reaction.

A psychosis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 C.F.R. §§ 3.307, 3.309 
(1964). This presumption is rebuttable by probative evidence 
to the contrary.  In 1964, a compensable rating was warranted 
upon evidence of mild impairment of social and industrial 
adaptability.  1945 Schedule for Rating Disabilities, 
Diagnostic Code 9203.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of clear and unmistakable error 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997).  Further, the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Simply to claim 
clear and unmistakable error on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  It is a very specific and rare kind of 
error of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo, 6 Vet. 
App. at 43.

Where evidence establishes a clear and unmistakable error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.105(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
final determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

In the April 1964 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition.  The Veteran did not.  Thus, it is final 
unless the rating decision itself was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105.

The evidence available at the time of the April 1964 rating 
decision included the Veteran's service treatment records and 
post-service inpatient treatment for paranoid type 
schizophrenia within a year of separation from active duty.  
The service treatment records are silent for any treatment 
for a psychiatric disorder.  At the Veteran's retirement 
examination, psychiatric findings were marked as normal.

Post-service records include reports from two separate 
medical facilities, which documented the Veteran's treatment 
for schizophrenia.  A June 1963 report from Chelsea Naval 
Hospital noted that the Veteran was transferred to that 
hospital in May 1963 with diagnoses of a paranoid type 
schizophrenic reaction, and residuals of a motor vehicle 
accident.  Records received by the hospital showed that the 
Veteran was taken to a local private hospital in New 
Hampshire after a motor vehicle accident.  He was confused 
and poorly oriented.  The Veteran's wife told the physician 
that one week prior to the accident, the Veteran had 
complained that someone had drugged his coffee and that his 
house was wired.  The Veteran was transferred to the 
Portsmouth Naval Hospital two days later.  He was seen by the 
psychiatric consultant at the hospital, who felt that the 
patient showed evidence of depression and some paranoid 
thinking.  The psychiatrist recommended that the Veteran be 
transferred to a closed psychiatric facility for further 
observation.  He was transferred to the Chelsea Naval 
Hospital two days later.  After approximately 23 days of 
inpatient treatment the Veteran no longer showed no evidence 
of a psychiatric illness, and he was discharged.

Other post-service evidence of record in April 1964 included 
records from the Bedford, New Hampshire VA Hospital where the 
Veteran was admitted in October 1963.  The detailed admission 
summary noted that the Veteran had an episode of 
"nervousness" in the early 1950's and was treated with 
pills on an out-patient basis.  The next clinical episode of 
an emotional disorder occurred in the spring of 1963, under 
the stress of his retirement.  He became become depressed, 
withdrawn, irritable, and difficult to get along with.  

In May 1963, as previously noted, the Veteran was involved in 
the motor vehicle accident.  At admission, he was paranoid 
and delusional, and was transferred to the Chelsea Naval 
Hospital.  While at that hospital, his psychotic thinking 
cleared, and he was discharged in mid-June 1963.  A few weeks 
thereafter he suddenly left home and disappeared for six 
weeks.  He ultimately notified his wife that he was in Puerto 
Rico and had run out of money.  She flew down to get him and 
again admitted him to the Chelsea Naval Hospital in September 
1963.  At the time he was overtly delusional, believing that 
an ex-girlfriend was plotting against him, which was the 
reason why he was hiding in Puerto Rico.  He also expressed 
ideas that his home telephone was tapped and the walls wired 
with electronic devices.  His mental status again cleared, 
and he was discharged in October 1963.  Upon advice from his 
psychiatrist, the Veteran voluntarily admitted himself a few 
days later where he remained until approximately January 
1964.  The December 1963 case summary by the ward physician 
contains a diagnosis of paranoid psychotic reaction, acute 
with depressive features, attributed to the stress of 
"[r]etirement from the Army [sic] in 1962 and occupational 
difficulties."

The Board finds that the record available to adjudicators in 
April 1964 clearly and unmistakably shows that the Veteran's 
schizophrenia was presumptively related to service.  He was 
hospitalized for and diagnosed with a paranoid type 
schizophrenic reaction in May 1963-within one year of June 
1962, and he was transferred to a closed facility because of 
his symptoms.  The physician from the Bedford VA Hospital 
associated the Veteran's diagnosis of schizophrenia with the 
stress from his 1962 retirement from the military, stating 
that these symptoms first began in the spring of 1963.  This 
is clear and unmistakable evidence of a compensably disabling 
psychosis within a year of separation from active duty.  For 
these reasons, the Board finds that the April 1964 decision 
denying entitlement to service connection for a nervous 
condition was clear and unmistakable error.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for the cause of the 
Veteran's death, and the claim is reopened.

The April 1964 rating decision was clearly and unmistakably 
erroneous in denying entitlement to a nervous disorder.  
Entitlement to service connection for paranoid schizophrenia 
is granted.

Entitlement to service connection for cause of the Veteran's 
death is denied.


REMAND

A claim for dependency and indemnity compensation depends 
upon whether the Veteran was totally disabled for ten years 
prior to his death.  (While the Veteran was a prisoner of 
war, as noted above, the reduced requirements apply only to 
those former prisoners of war who die after September 30, 
1999.)  Thus, in light of the grant of entitlement to service 
connection for schizophrenia, the RO first must assign a 
rating to that disorder before the claim for entitlement to 
dependency and indemnity compensation can be decided.

In ordering this development the Board takes this opportunity 
to note that this claim is not subject to the prohibition 
against a "hypothetical look back" as set forth at 
38 C.F.R. § 3.22 (2008), because the finding that the April 
1964 rating decision was clearly and unmistakably erroneous 
leaves only the rating to be assigned based on the evidence 
of record.  There is no "hypothetical" to resolve.  Rather, 
the April 1964 rating decision must be corrected and a rating 
assigned. 

It is well to note, however, that notwithstanding the fact 
that the April 1964 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for schizophrenia, because the Veteran is 
deceased, under 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000(a) (2008), the rating assigned may only be based on 
the evidence which was of record at the time of his death.  

Moreover, any accrued payments due to appellant are subject 
to the pertinent version of 38 U.S.C.A. § 5121.  A 2003 
statutory amendment which eliminated a time restriction on 
the payment of accrued benefits applies only to deaths 
occurring on or after the date of enactment, i.e., December 
16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Because the 
Veteran's death occurred prior to that date, any award of 
accrued compensation is subject to the appropriate version of 
38 U.S.C.A. § 5121(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should assign a rating for the 
Veteran's service-connected schizophrenia 
from the day following his retirement from 
active duty to the date of his death.  Any 
accrued benefits due to appellant should 
be paid.  The RO should then readjudicate 
the claim of entitlement to dependency and 
indemnity compensation pursuant to 38 
U.S.C.A. § 1318.  If the claim is denied, 
a supplemental statement of the case 
should be issued and the appellant given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


